REVOLVING CREDIT AND SECURITY AGREEMENT PNC BANK, NATIONAL ASSOCIATION (AS LENDER AND AS AGENT) WITH BANNER AEROSPACE HOLDING COMPANY I, INC. D A C INTERNATIONAL, INC. MAPTECH AERODATA, LLC MATRIX AVIATION, INC. NASAM INCORPORATED PROFESSIONAL AIRCRAFT ACCESSORIES, INC. PROFESSIONAL AVIATION ASSOCIATES, INC. GCCUS, INC. (BORROWERS) June 20, 2008 I. DEFINITIONS. 1 1.1. Accounting Terms 1 1.2. General Terms 1 1.3. Uniform Commercial Code Terms 23 1.4. Certain Matters of Construction 23 II. ADVANCES, PAYMENTS. 24 2.1. Revolving Advances 24 2.2. Procedure for Revolving Advances Borrowing 26 2.3. Disbursement of Advance Proceeds 28 2.4. Reserved 28 2.5. Maximum Advances 28 2.6. Repayment of Advances 28 2.7. Repayment of Excess Advances 29 2.8. Statement of Account 29 2.9. Letters of Credit 29 2.10. Issuance of Letters of Credit 29 2.11. Requirements for Issuance of Letters of Credit 30 2.12. Disbursements, Reimbursement 31 2.13. Repayment of Participation Advances 32 2.14. Documentation 32 2.15. Determination to Honor Drawing Request 32 2.16. Nature of Participation and Reimbursement Obligations 33 2.17. Indemnity 34 2.18. Liability for Acts and Omissions 34 2.19. Additional Payments 36 2.20. Manner of Borrowing and Payment 36 2.21. Mandatory Prepayments 37 2.22. Use of Proceeds 38 2.23. Defaulting Lender 38 III. INTEREST AND FEES. 39 3.1. Interest 39 3.2. Letter of Credit Fees 39 3.3. Closing Fee and Facility Fee 40 3.4. Collateral Evaluation Fee, Collateral Monitoring Fee and Appraisals 40 3.5. Computation of Interest and Fees 41 3.6. Maximum Charges 41 3.7. Increased Costs 41 3.8. Basis For Determining Interest Rate Inadequate or Unfair 42 3.9. Capital Adequacy 43 3.10. Gross Up for Taxes 43 3.11. Withholding Tax Exemption 44 IV. COLLATERAL:GENERAL TERMS 45 4.1. Security Interest in the Collateral 45 4.2. Perfection of Security Interest 45 4.3. Disposition of Collateral 45 4.4. Preservation of Collateral 45 4.5. Ownership of Collateral 45 4.6. Defense of Agent’s and Lenders’ Interests 46 4.7. Books and Records 46 4.8. Financial Disclosure 47 4.9. Compliance with Laws 47 4.10. Inspection of Premises 47 4.11. Insurance 48 4.12. Failure to Pay Insurance 48 4.13. Payment of Taxes 49 4.14. Payment of Leasehold Obligations 49 4.15. Receivables 49 4.16. Inventory 52 4.17. Maintenance of Equipment 52 4.18. Exculpation of Liability 52 4.19. Environmental Matters 52 4.20. Financing Statements 54 V. REPRESENTATIONS AND WARRANTIES. 54 5.1. Authority 54 5.2. Formation and Qualification 55 5.3. Survival of Representations and Warranties 55 5.4. Tax Returns 55 5.5. Financial Statements 56 5.6. Entity Names 56 5.7. O 56 5.8. Solvency; No Litigation, Violation, Indebtedness or Default 57 5.9. Patents, Trademarks, Copyrights and Licenses 58 5.10. Licenses and Permits 59 5.11. Default of Indebtedness 59 5.12. No Default 59 5.13. No Burdensome Restrictions 59 5.14. No Labor Disputes 59 5.15. Margin Regulations 59 5.16. Investment Company Act 59 5.17. Disclosure 59 5.18. Delivery of Subordinated Loan Documentation 60 5.19. Swaps 60 5.20. Conflicting Agreements 60 5.21. Application of Certain Laws and Regulations 60 5.22. Business and Property of Borrowers 60 5.23. Section 20 Subsidiaries 60 5.24. Anti-Terrorism Laws 60 5.25. Trading with the Enemy 61 5.26. Federal Securities Laws 61 5.27. Equity Interests: The authorized and outstanding Equity Interests of each Borrower is as shown on Schedule 5 61 VI. AFFIRMATIVE COVENANTS. 62 6.1. Payment of Fees 62 6.2. Conduct of Business and Maintenance of Existence and Assets 62 6.3. Violations 62 6.4. Government Receivables 62 6.5. Fixed Charge Coverage Ratio 62 6.6. Execution of Supplemental Instruments 63 6.7. Payment of Indebtedness 63 6.8. Standards of Financial Statements 63 6.9. Federal Securities Laws 63 VII. NEGATIVE COVENANTS. 63 7.1. Merger, Consolidation, Acquisition and Sale of Assets 64 7.2. Creation of Liens 64 7.3. Guarantees 64 7.4. Investments 64 7.5. Loans 64 7.6. Capital Expenditures 64 7.7. Dividends / Distributions 65 7.8. Indebtedness 65 7.9. Nature of Business 65 7.10. Transactions with Affiliates 65 7.11. Leases 65 7.12. Subsidiaries 65 7.13. Fiscal Year and Accounting Changes 66 7.14. Pledge of Credit 66 7.15. Amendment of Articles of Incorporation, By-Laws, Certificate of Formation or Operating Agreement 66 7.16. Compliance with ERISA 66 7.17. Prepayment of Indebtedness 66 7.18. Anti-Terrorism Laws 66 7.19. Membership/Partnership Interests 67 7.20. Trading with the Enemy Act 67 7.21. Subordinated Indebtedness 67 7.22. Other Agreements 67 VIII. CONDITIONS PRECEDENT. 67 8.1. Conditions to Initial Advances 67 8.2. Conditions to Each Advance 71 IX. INFORMATION AS TO BORROWERS. 71 9.1. Disclosure of Material Matters 71 9.2. Schedules 71 9.3. Environmental Reports 72 9.4. Litigation 72 9.5. Material Occurrences 72 9.6. Government Receivables 73 9.7. Annual Financial Statements 73 9.8. Quarterly Financial Statements 73 9.9. Monthly Financial Statements 73 9.10. Other Reports 74 9.11. Additional Information 74 9.12. Projected Operating Budget 74 9.13. Variances From Operating Budget 74 9.14. Notice of Suits, Adverse Events 74 9.15. ERISA Notices and Requests 74 9.16. Additional Documents 75 X. EVENTS OF DEFAULT. 75 10.1. Nonpayment 75 10.2. Breach of Representation 75 10.3. Financial Information 76 10.4. Judicial Actions 76 10.5. Noncompliance 76 10.6. Judgments 76 10.7. Bankruptcy 76 10.8. Inability to Pay 76 10.9. Affiliate Bankruptcy 76 10.10. Material Adverse Effect 77 10.11. Lien Priority 77 10.12. Subordinated Loan Default 77 10.13. Cross Default 77 10.14. Breach of Guaranty 77 10.15. Change of Ownership 77 10.16. Invalidity 77 10.17. Licenses 77 10.18. Seizures 78 10.19. Pension Plans 78 XI. LENDERS’ RIGHTS AND REMEDIES AFTER DEFAULT. 78 11.1. Rights and Remedies 78 11.2. Agent’s Discretion 80 11.3. Setoff 80 11.4. Rights and Remedies not Exclusive 80 11.5. Allocation of Payments After Event of Default 80 XII. WAIVERS AND JUDICIAL PROCEEDINGS. 81 12.1. Waiver of Notice 81 12.2. Delay 81 12.3. Jury Waiver 81 XIII. EFFECTIVE DATE AND TERMINATION. 81 13.1. Term 81 13.2. Termination 82 XIV. REGARDING AGENT. 82 14.1. Appointment 82 14.2. Nature of Duties 83 14.3. Lack of Reliance on Agent and Resignation 83 14.4. Certain Rights of Agent 84 14.5. Reliance 84 14.6. Notice of Default 84 14.7. Indemnification 84 14.8. Agent in its Individual Capacity 84 14.9. Delivery of Documents 85 14.10. Borrowers’ Undertaking to Agent 85 14.11. No Reliance on Agent’s CustomerIdentification Program 85 14.12. Other Agreements 85 XV. BORROWING AGENCY. 85 15.1. Borrowing Agency Provisions 85 15.2. Waiver of Subrogation 86 XVI. MISCELLANEOUS. 86 16.1. Governing Law 86 16.2. Entire Understanding 87 16.3. Successors and Assigns; Participations; New Lenders 89 16.4. Application of Payments 91 16.5. Indemnity 91 16.6. Notice 92 16.7. Survival 94 16.8. Severability 94 16.9. Expenses 94 16.10. Injunctive Relief 94 16.11. Consequential Damages 95 16.12. Captions 95 16.13. Counterparts; Facsimile Signatures 95 16.14. Construction 95 16.15. Confidentiality; Sharing Information 95 16.16. Publicity 96 16.17. Certifications From Banks and Participants; USA PATRIOT Act 96 LIST OF EXHIBITS AND SCHEDULES Exhibits Exhibit 1.2Borrowing Base Certificate Exhibit 2.1(a)Revolving Credit Note Exhibit 5.5(a)Financial Projections Exhibit 8.1(k)Financial Condition Certificate Exhibit 16.3Commitment Transfer Supplement Schedules Schedule 1.2Permitted Encumbrances Schedule 4.5Equipment and Inventory Locations Schedule 4.15(h)Deposit and Investment Accounts Schedule 4.19Real Property Schedule 5.1Consents Schedule 5.2(a)States of Qualification and Good Standing Schedule 5.2(b)Subsidiaries Schedule 5.4Federal Tax Identification Number Schedule 5.6Prior Names Schedule 5.7Environmental Schedule 5.8(b)Litigation Schedule 5.8(d)Plans Schedule 5.9Intellectual Property, Source Code Escrow Agreements Schedule 5.10Licenses and Permits Schedule 5.14Labor Disputes Schedule 7.3Guarantees REVOLVING CREDIT AND SECURITY AGREEMENT Revolving Credit and Security Agreement dated as of June 20, 2008 among Banner Aerospace Holding Company I, Inc., a corporation organized under the laws of the State of Delaware (“BAHCI”), D A C International, Inc., a corporation organized under the laws of the State of Texas (“DAC”), Maptech AeroData, LLC, a limited liability company formed under the laws of the State of Delaware (“Maptech”), Matrix Aviation, Inc., a corporation organized under the laws of the State of Kansas (“Matrix”), NASAM Incorporated, a corporation organized under the laws of the State of California (“NSM”), Professional Aircraft Accessories, Inc., a corporation organized under the laws of the State of Florida (“PAF”) and Professional Aviation Associates, Inc., a corporation organized under the laws of Georgia (“PAA”) GCCUS, Inc. a California corporation (“GCC”, together with BAHCI, DAC, Maptech,
